DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to amendment filed on 05/20/2022. Claims 1-20 have been examined and are pending in this application.
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of the current rejection.
A new reference Natanzon US 9,619,255 (Natanzon’2017) is cited in this Office Action necessitated by the amendment.
Applicant argues on page 8 of the remarks that Natanzon does not teach the claim limitation “determining whether a location specified in an oldest entry of the IO journal is specified in any other entries in the IO journal”.
The Examiner respectfully disagrees. By recording old data, a journal entry can be used to “UNDO” a write transaction. Old data is read from the UNDO stream in reverse order from the most recent to the oldest data and UNDO data is written into these addresses, para 0103 of Natanzon. Because UNDO is done on the oldest journal entry, it is determined that the address (location) specified in the oldest entry is specified in the address of another entry. Specifically see Table 1, paras 0112-0113 of Natanzon. Table 1 shows journal entry at times TO, T1, T2, and T3 with offset (location) 0, 1, 2, and 3. As shown in Table 1, the oldest entry corresponding to time TO at offset 2 has no other entry at any of the other times T1, T2, and T3. Also new entries are written at times T1, T2, and T3, see Table 1. Furthermore, during transaction application, i.e., during committing the transaction, when various writes are applied to LU B, prior to writing the new DO data into addresses within the storage system, the older data (and therefore, the oldest data as well) currently located in the such addresses is recorded in the UNDO stream, para 0102 and FIG. 2.
In view of the foregoing remarks and the new reference, independent claims 1 and 11 are not in a condition for allowance. Claims depending therefrom, either directly or indirectly, are also not in a condition for allowance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Natanzon US 2016/0283329 (“Natanzon”) in view of Natanzon US 9,619,255 (Natanzon’2017).
As per independent claim 1, Natanzon teaches A method (A computer-executable method for providing a user access to an image of data storage is disclosed, para 0006), comprising:
receiving (FIG. 2 is an illustration for write transaction 200 for a journal, para 0093. As each write transaction 200 is received by a DPA (data protection appliance) 124, it is determined whether the write transaction 200 can fit within available segments of the journal, paras 0104-0105), at an IO journal (The journals may include DO and UNDO information compiled from IOs communicated by the data protection appliance, para 0024 and FIG. 2), a new entry (Write transaction 200 generally includes the following fields, para 0094) that identifies a respective disk location L (A location in LU (logical unit) B where data is to be written, para 0099. LU and associated disks or array of disks are described in para 0060), and data X written at that disk location L (The data itself, para 0100);
determining whether a location specified in an oldest entry of the IO journal is specified in any other entries in the IO journal (By recording old data, a journal entry can be used to “UNDO” a write transaction. Old data is read from the UNDO stream in reverse order from the most recent to the oldest data and UNDO data is written into these addresses, para 0103. Because UNDO is done on the oldest journal entry, it is determined that the address (location) specified in the oldest entry is specified in the address of another entry. Specifically see Table 1, paras 0112-0113 of Natanzon. Table 1 shows journal entry at times TO, T1, T2, and T3 with offset (location) 0, 1, 2, and 3. As shown in Table 1, the oldest entry corresponding to time TO at offset 2 has no other entry at any of the other times T1, T2, and T3. Also new entries are written at times T1, T2, and T3, see Table 1. Furthermore, during transaction application, i.e., during committing the transaction, when various writes are applied to LU B, prior to writing the new DO data into addresses within the storage system, the older data (and therefore, the oldest data as well) currently located in the such addresses is recorded in the UNDO stream, para 0102 and FIG. 2), and then:
when the location specified in the oldest entry is not specified in any other entries in the IO journal (Table 1, paras 0112-0113, shows journal entry at times TO, T1, T2, and T3 with offset (location) 0, 1, 2, and 3. As shown in Table 1, the oldest entry corresponding to time TO at offset 2 has no other entry at any of the other times T1, T2, and T3. Also new entries are written at times T1, T2, and T3, see Table 1), adding the new entry to the IO journal (DPA 124 records the write transaction into four streams. A first stream referred to as a DO stream includes new data for writing in LU B, para 0101 and FIG. 2. Also see Table 1), and augmenting the new entry with undo data (DPA 124 records the write transaction into four streams. A third stream referred to as an UNDO stream includes old data that was overwritten in LU B, para 0101 and FIG. 2); 
or when the location specified in the oldest entry is specified in at least one other entry in the IO journal, setting data specified in the oldest entry as undo data for the next entry that identifies that location (As write transactions are received dynamically by the target DPA 124, they are recorded at the end of the DO stream and at the end of the DO METADATA stream in the journal, prior to committing the transaction, paras 0093, 0102 and FIG. 2. During transaction application, i.e., during committing the transaction, when various writes are applied to LU B, prior to writing the new DO data into addresses within the storage system, the older data (and therefore, the oldest data as well) currently located in the such addresses is recorded in the UNDO stream, para 0102 and FIG. 2), and adding the new entry to the IO journal (DPA 124 records the write transaction into four streams. A first stream referred to as a DO stream includes new data for writing in LU B, para 0101 and FIG. 2. Also see Table 1);
deleting the oldest entry from the IO journal (The journal LU is partitioned into segments, para 0104. Freeing of segments in an ordered list is performed by simply changing a beginning or an end pointer. Freed segments are returned to a segment pool for re-use, para 0106).
Natanzon discloses all of the claimed limitations from above, but does not explicitly teach “wherein the IO journal is maintained at a fixed length, notwithstanding the adding and deleting of entries to the IO journal”.
However, in an analogous art in the same field of endeavor, Natanzon’2017 teaches wherein the IO journal is maintained at a fixed length, notwithstanding the adding and deleting of entries to the IO journal (Because an IO journal has limited space, older entries are deleted from the IO journal as new journal entries arrive, col 29 lines 35-37).
Given the teaching of Natanzon’2017, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Natanzon with “wherein the IO journal is maintained at a fixed length, notwithstanding the adding and deleting of entries to the IO journal”. The motivation would be that the method may not slow down a production site as backup occurs at a backup site, col 2 lines 1-3 of Natanzon’2017.
As per dependent claim 2, Natanzon in combination with Natanzon’2017 discloses the method of claim 1. Natanzon teaches wherein the IO journal entries facilitate spinoff of a VM at one or more particular points in time before, and/or after, a VM backup image time (The journals may include DO and UNDO information compiled from IO's communicated from the data protection appliance to the deduplicated storage. These IO's may be applied to a backup snapshot of a virtual machine to restore the snapshot to a previous point-in-time, or may be used to synthesize a new snapshot, paras 0024 and 0037).
As per dependent claim 3, Natanzon in combination with Natanzon’2017 discloses the method of claim 1. Natanzon teaches wherein each entry in the IO journal corresponds to an IO that was written to a VM (The journals may include DO and UNDO information compiled from IOs communicated from the data protection appliance. The IOs may be applied to a backup snapshot of a virtual machine to restore the virtual machine to a previous point-in-time, paras 0024 and 0037).
As per dependent claim 4, Natanzon in combination with Natanzon’2017 discloses the method of claim 1. Natanzon teaches wherein the IO journal is continuously maintained for a stream of IOs (FIG. 3 depicts a system for creating an initial backup snapshot by scanning a source storage system and streaming IOs, para 0109 and FIG. 3).
As per dependent claim 5, Natanzon in combination with Natanzon’2017 discloses the method of claim 1. Natanzon teaches wherein each entry in the IO journal specifies a location, and data written at that location as a result of an IO with which the entry is associated (Table 1, paras 0112-0113, illustrates a journal having offsets (locations) 0, 1, 2, and 3 and data stored therein, paras 0112-0113).
As per dependent claim 6, Natanzon in combination with Natanzon’2017 discloses the method of claim 1. Natanzon teaches wherein the IO journal includes an entry with a timestamp prior to a time t when a backup image was taken of a VM with which the IO journal is associated (Referring to FIGS. 5-6, a host 505 requests a system 500 to create an image of production LU 532 at time T = 4. A journal processor 550 determines that time T = 4 occurs during the elapsed time between the creation time of snapshot 575 and snapshot 580. FIG. 6 shows that corresponding to timestamp 1, offset 2 stores data e (see the difference journal 570 in FIG. 6) prior to the creation of snapshot 580, para 0140 and FIGS. 5-6).
As per dependent claim 7, Natanzon in combination with Natanzon’2017 discloses the method of claim 6. Natanzon teaches wherein the time t is unknown when the entry with the timestamp prior to time t is received (Time T = 4 occurs during the elapsed time of the creation of snapshots 575 and 580, para 0140 and FIGS. 5-6. Hence time T = 4 was unknown when the entry with timestamp 1 at offset 2 storing data e was unknown).
As per dependent claim 8, Natanzon in combination with Natanzon’2017 discloses the method of claim 1. Natanzon teaches wherein the undo data is associated with the next entry, in chronological order, that identifies the same location as the oldest entry (By recording old data, a journal entry can be used to “UNDO” a write transaction. Old data is read from the UNDO stream in reverse order from the most recent to the oldest data and UNDO data is written into these addresses, para 0103).
As per dependent claim 9, Natanzon in combination with Natanzon’2017 discloses the method of claim 1. Natanzon teaches wherein a length of the IO journal remains constant, but a particular range of time spanned by the IO journal changes each time a new entry is added and the oldest entry is deleted (Short-term windows may maintain both snapshots and journals for any point-in-time recovery assuming the point-in-time falls within the short-term window, para 0024).
As per dependent claim 10, Natanzon in combination with Natanzon’2017 discloses the method of claim 1. Natanzon teaches wherein the IO journal is associated with a VM, and the operations further comprise taking a backup image of the VM during a time range spanned by the IO journal (Short-term windows may maintain both snapshots of virtual machines and journals for any point-in-time recovery assuming the point-in-time falls within the short-term window, paras 0024 and 0037).
As per claims 11-20, these claims are respectively rejected based on arguments provided above for similar rejected claims 1-10. For computer program product on a non-transitory computer readable medium, see para 0144 of Natanzon.














Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655. The examiner can normally be reached 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DANIEL D TSUI/Primary Examiner, Art Unit 2132